Citation Nr: 0909968	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-13 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Timothy W. Murphy, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from August 1968 to 
April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in March 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In November 2006, the Veteran appeared at a Board hearing 
before a Veterans Law Judge.

In a July 2007 decision, the Board denied the Veteran's claim 
of service connection for prostate cancer.  The Veteran 
through counsel then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order, dated in May 2008, the Court granted a Joint 
Motion to Remand of the parties, the VA Secretary and the 
Veteran through counsel, and remanded the case to the Board 
for readjudication consistent with the Motion.

In August 2008, the Board remanded this case at the Veteran's 
request to provide another hearing.  The Veteran testified 
and presented evidence at a new Board hearing in February 
2009.

In view of the fact that Travel Board hearings have been held 
in this case by more than one Veterans Law Judge, any 
eventual Board decision in this case will be issued by a 
panel of three Veterans Law Judges.

The Veteran has submitted additional evidence to the Board in 
support his claim.  In July 2008 and in February 2009, the 
Veteran expressly declined to waive initial RO review of the 
newly submitted evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2008, the Veteran's attorney submitted a third-party 
witness affidavit pertinent to a key contention in this claim 
of entitlement to service connection for prostate cancer.  
This evidence was submitted accompanied by a signed statement 
from the Veteran expressly declining to waive preliminary RO 
review.  The Veteran repeated his intention at his February 
2009 Board hearing.  Thus, the Board must remand this case 
for RO-level consideration of the evidence.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003).

Additionally, the May 2008 Joint Motion discusses that 
"remand is also warranted because the Compensation and 
Pension (C&P) exam provided to Appellant by VA was apparently 
inadequate and the Board did not return it for appropriate 
action."  In this regard, the Joint Motion observes that the 
December 2005 VA examination report was authored without 
review of the claims file and otherwise appeared to be a 
general medical examination for pension; no etiology opinion 
regarding prostate cancer was provided.  Thus, a new VA 
examination is required to adequately assist in the 
development of evidence for the Veteran's claim for service 
connected compensation for prostate cancer.

The Joint Motion identifies lay testimony of the Veteran's, 
specifically from a February 2006 written statement, 
regarding recollection of potentially prostate-related 
symptoms during service.  This adds to the need for a VA 
medical examination to address the etiology of current 
prostate cancer.  In order to ensure compliance with the 
provisions of the May 2008 Joint Motion and the May 2008 
Court Order, the Board believes that a VA examination must be 
conducted in connection with the Veteran's claim of 
entitlement to service connection for prostate cancer.

Additionally, the Veteran's claim contends that he was 
exposed to herbicide agents not only during an alleged 
stopover in Vietnam, but also during service in Thailand.  VA 
is required to follow certain protocol when verifying 
exposure to herbicides in locations other than Vietnam or 
Korea.  See M21-1MR IV.ii.2.C.10.1.  This includes furnishing 
a detailed description of the alleged exposure to the 
Compensation & Pension Service and then requesting a review 
of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  If the alleged exposure to herbicides remains 
unconfirmed, a verification attempt through the Joint 
Services Records Research Center (JSRRC) is required.  These 
procedures have not yet been completed.  Thus, the Board 
remands for compliance with M21-1MR.

Finally, during the pendency of this appeal the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the case is being remanded for other reasons, additional 
notice to comply with the Dingess/Hartman decision should 
also be provided to the appellant.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The Veteran 
should be furnished with appropriate 
notice in accordance with the guidance of 
the recent Dingess/Hartman decision that 
VCAA notice requirements apply to all five 
elements of a service connection claim.

2.  The RO/AMC should contact the 
appellant and ask him to provide a 
detailed statement of his claimed 
herbicide exposure while stationed in 
Thailand during service.  This statement 
should include supporting details such as 
the specific location, names of any 
individuals involved, and time frame 
during which the claimed exposure 
occurred.

The RO/AMC should then determine whether 
the Veteran was exposed to herbicides in 
Thailand, as alleged, pursuant to the 
requirements of the VA's Adjudication 
Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 10(n).  Specifically, the RO 
should contact C&P to request a review of 
DoD's inventory of herbicide operations in 
Thailand.  Following this action, if 
herbicide exposure is not verified, then 
the RO/AMC should send a request to JSRRC 
for verification as to whether the Veteran 
was exposed to herbicide agents as alleged 
during his period of service in Thailand, 
in accordance with the instructions set 
forth in M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 10(n).  
All attempts to verify such exposure, and 
responses received, should be documented 
in the claims file.  

3.  After completion of the foregoing, if 
VA is not able to confirm that the Veteran 
had exposure to an herbicide, such as 
Agent Orange, while on active duty, the 
Veteran should be scheduled for an 
appropriate VA examination to evaluate the 
nature and etiology of his current 
prostate cancer.  It is imperative that 
the claims file be reviewed by the 
examiner in connection with this 
examination.  All medically indicated test 
results should be reported.  After 
examining the Veteran and reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any current prostate 
cancer originally manifested during 
service or is otherwise causally related 
to the Veteran's active duty service.  A 
rationale should be provided.  In 
particular, please address the Veteran's 
February 2006 statement concerning his 
recollection of experiencing potentially 
prostate-related symptoms during service.

4.  After completion of the above, the RO 
should review the expanded record, to 
include the additional evidence submitted 
by the Veteran and otherwise developed 
since the previous supplemental statement 
of the case, and readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should furnish the Veteran and his 
representative with an appropriate 
supplemental statement of the case.  The 
case should be returned to the Board after 
the Veteran is afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




